191 F.2d 915
SPRINGER et ux.v.J. J. NEWBERRY CO.
No. 10458.
United States Court of Appeals Third Circuit.
Argued Oct. 5, 1951.Filed Oct. 23, 1951.

Martin H. Philip, Palmerton, Pa., for appellants.
Hugh J. McMenamin, Scranton, Pa.  (Willard M. Henkelman, of O'Malley, Harris, Harris & Warren, Scranton, Pa., on the brief), for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
While the amount received by appellant Louise E. Springer for the personal injury here involved and the results thereof seems quite low, our own examination of the record reveals that there was no abuse of discretion by the Court below.  The judgment will be affirmed.